      Case 3:17-cr-03595-DMS Document 73 Filed 04/16/19 PageID.187 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,  )            Case No.: 17-cr-03595-DMS
11                              )
                      Plaintiff,)            FINDINGS AND RECOMMENDATION
12                                           OF THE MAGISTRATE JUDGE
                                )
     v.                                      UPON A GUILTY PLEA WITH
13                              )
                                )            WAIVER OF THE PREPARATION
14   Michael Andrew Feyerer,
                                             OF THE PRESENTENCE REPORT
                      Defendant.)
15                              )            (APS DIVERSION)
                                )
16
17        Upon Defendant’s request to enter a guilty plea to
18   Count 1    of the Information pursuant to Rule 11 of the
19   Federal Rules of Criminal Procedure, this matter was
20   referred to the Magistrate Judge by the District Judge,
21   with the written consents of the Defendant, counsel for
22   the Defendant, and counsel for the United States.
23        Thereafter, the matter came on for a hearing on
24   Defendant’s guilty plea, in full compliance with Rule
25   11, Federal Rules of Criminal Procedure, before the
26   Magistrate Judge, in open court and on the record.
27
28

                                         1
                                                                 17-cr-03595-DMS
      Case 3:17-cr-03595-DMS Document 73 Filed 04/16/19 PageID.188 Page 2 of 5



 1        In consideration of that hearing and the allocution
 2   made by the Defendant under oath on the record and in
 3   the presence of counsel, and the remarks of the
 4   Assistant United States Attorney,
 5        I make the following FINDINGS - that the Defendant
 6   understands:
 7
          1.   The government’s right, in a prosecution for
 8
               perjury or false statement, to use against the
 9
               defendant any statement that the defendant
10
11             gives under oath;
12        2.   The right to persist in a plea of “not guilty”;
13        3.   The right to a speedy and public trial;
14
          4.   The right to trial by jury, or the ability to
15
               waive that right and have a judge try the case
16
               without a jury;
17
18        5.   The right to be represented by counsel-and if
19             necessary to have the court appoint counsel-at
20             trial and at every other stage of the
21
               proceeding;
22
          6.   The right at trial to confront and cross-
23
               examine adverse witnesses, to be protected from
24
25             compelled self-incrimination, to testify and
26             present evidence, and to compel the attendance
27             of witnesses;
28

                                         2
                                                                 17-cr-03595-DMS
     Case 3:17-cr-03595-DMS Document 73 Filed 04/16/19 PageID.189 Page 3 of 5



 1       7.   The defendant’s waiver of these trial rights if
 2            the court accepts a guilty plea or nolo
 3
              contendere;
 4
         8.   The nature of each charge to which the
 5
              defendant is pleading;
 6
 7       9.   Any maximum possible penalty, including
 8            imprisonment, fine, and term of supervised
 9            release;
10
         10. Any applicable mandatory minimum penalty;
11
         11. Any applicable forfeiture;
12
         12. The court’s authority to order restitution [if
13
14            applicable];
15       13. The court’s obligation to impose a special
16            assessment;
17
         14. In determining a sentence, the court’s
18
              obligation to calculate the applicable
19
              sentencing guideline range and to consider that
20
21            range, possible departures under the Sentencing
22            Guidelines, and other sentencing factors under
23            18 U.S.C § 3553(a);
24
         15. Any provision in the plea agreement whereby
25
              defendant waives the right to appeal or to
26
27
28

                                        3
                                                                17-cr-03595-DMS
      Case 3:17-cr-03595-DMS Document 73 Filed 04/16/19 PageID.190 Page 4 of 5



 1             collaterally attack the conviction and
 2             sentence; and
 3
          16. The terms of the Alternative to Prison
 4
               Solutions (APS) Diversion/Deferred Entry of
 5
               Judgment Program;
 6
 7 I further find that:
 8        17. The defendant is competent to enter a plea;
 9
          18. The defendant’s guilty plea is made knowingly
10
               and voluntarily, and did not result from force,
11
               threats or promises (other than those made in a
12
13             plea agreement);
14        19. There is a factual basis for Defendant’s plea;
15             and
16
          20. That Defendant’s waiver of the Speedy Trial Act
17
               for the length of the APS Diversion period is
18
               made knowingly and voluntarily.
19
20        I therefore RECOMMEND that the District Judge
21   accept the Defendant’s guilty plea to Count 1 of the
22   Information, that Defendant be admitted to the APS
23
     Program, and that entry of judgment and sentencing be
24
     deferred for at least one year consistent with the plea
25
     agreement.
26
27
28

                                         4
                                                                 17-cr-03595-DMS
      Case 3:17-cr-03595-DMS Document 73 Filed 04/16/19 PageID.191 Page 5 of 5



 1        The court excludes time from 4/11/2019 through
 2   4/25/2019      pursuant to 18 USC § 3161(h)(2).
 3
          Objections to these Findings and Recommendations
 4
     are waived by the parties if not made within three days
 5
     of this order. The parties also have waived the
 6
 7   preparation of the Presentence Report in this case at
 8   this time.
 9
10
     Dated: 4/11/2019
11
                                      Hon. William V. Gallo
12                                    United States Magistrate
13                                    Judge
14
15
16   Copies to:
     Judge Dana M. Sabraw
17   Assistant United States Attorney
18   Counsel for Defendant
19
20
21
22
23
24
25
26
27
28

                                         5
                                                                 17-cr-03595-DMS
